 Exhibit 10.11

 

[tpg1img1_ex10-11.jpg]

 

Confidential portions of this document have been redacted and omitted pursuant
to a Request for Confidential Treatment filed with the Securities and Exchange
Commission (the "SEC") pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended. The redacted and omitted portions are indicated with the
notation “*” and have been filed separately with the SEC. AMENDMENT OF
SOLICITATION/MODIFICATION OF CONTRACT 1. CONTRACT ID CODE Page of Pages 1 | 4 2,
AMENDMENT/MODIFICATION NO. 3. EFFECTIVE DATE 4. REQUISITION/PURCHASE REO.NO. 5
PROJECT NO {If applicable) 0004 09/15/2016 6 ISSUED BY CODE IO-NCI 7.
ADMINISTERED BY (If other than Item 6) CODE ADM-NCI National Institutes of
Health National Institutes of Health National Cancer Institute National Cancer
Institute Bethesda, MD 20892-7 511 Bethesda, MD 20892-7511 B. NAME AND ADDRESS
OF CONTRACTOR (No., street, county, State and ZIP Code) ENUMERAL BIOMEDICAL
CORP.:1217635 (x) 9A. AMENDMENT OF SOLICITATION NO 200 CAMBRIDGEPARK DRIVE 2000
98. DATED (SEE ITEM 11) CAMBRIDGE, MA 021402307 10A. MODIFICATION OF
CONTRACT/ORDER NO. X HHSN261201400048C 10B.DATED (SEE ITEM 13) CODE FACILITY
CODE 09/10/2014 11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS | |
The above numbered solicitation is amended as set forth in Item 14. The hour and
dale specified for receipt of Offers | |is extended. | | is not extended Offers
must acknowledge receipt of this amendment prior to the hour and date specified
in the solicitation or as amended, by one of the following methods: (a) By
completing Items 8 and 15, and returning copies of the amendment; (b) By
acknowledging receipt of this amendment on each copy of the offer submitted; or
(c) By separate letter or telegram which includes a reference to the
solicitation and amendment numbers, FAILURE OF YOUR ACKNOWLEDGEMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted , such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and dale specified. 12. ACCOUNTING AND APPROPRIATION DATA (If required) See
Schedule 13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT
MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14. CHECK ONE A. THIS
CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET FORTH IN
ITEM 14 ARE MADE IN THE CONTRACT ORDER NO.IN ITEM 10A. • B.THE ABOVE NUMBERED
CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE CHANGES (such as
changes in paying office, appropriation date, etc) SET FORTH IN ITEM 14,
PURSUANT TO THE AUTHORITY OF FAR 43.103(b). C. THIS SUPPLEMENTAL AGREEMENT IS
ENTERED INTO PURSUANT TO AUTHORITY OP. x FAR 43.103 (a)(3) and by mutual
agreement D. OTHER {Specify type of modification and authority) E. IMPORTANT:
Contractor | |is not. IXl is required to sign this document and return 1 copies
to the issuing office 14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by
UCF section headings, including solicitation/contract subject matter where
feasible.) SBIR Phase II Topic 309: Deployment of Prototype System for Detection
of Multiple Analytes in Small Tissue Samples. Period of Performance: 9/16/2014 -
3/15/2017 The purpose of Modification 0004 is to extend the Period of
Performance and update the Contract Specialist in Article F.2. Delivery:
09/15/2014 Delivery Location Code: 2115 E JEFFERSON ST 2115 E Jefferson St MSC
8500 Suite 48 432 Bethesda MD 20892-8500 US

 

 

 

 



[tpg2img1_ex10-11.jpg]

 

Continued... Except as provided herein, all terms and conditions of the document
referenced in Item 9 A or 10A, as heretofore changed, remains unchanged and in
full force and effect 15A. NAME AND TITLE OF SIGNER (Type or print) Kevin
Sarney, VP of Finance 16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
C. TIMOTHY CRILLEY 15B.CONTRACTOR/OFFEROR /s/ Kevin Sarney •(Signature of person
authorized to sign) 15C. DATE SIGNED 9/13/16 168 UNITED STATES OF AMERICA /s/ C.
Timothy Crilley (Signature of Contracting Officer) 16C DATE SIGNED 9/13/16 NSN
7540-01-152-8070 Previous edition unusable STANDARD FORM 30 (REV. 10-<33)
Prescribed by GSA FAR (48 CFR) 53 243

 

 

 



 

[tpg3img1_ex10-11.jpg]

 

REFERENCE NO. OF DOCUMENT BEING CONTINUED CONTINUATION SHEET
HHSN261201400048C/0004 NAME OF OFFEROR OR CONTRACTOR ENUMERAL BIOMEDICAL
CORP.:1217635 ITEM NO. (A) SUPPLIES/SERVICES (B) QUANTITY (C) UNIT (D) UNIT
PRICE (E) AMOUNT (F)

 

 

 

  

[tpg4img1_ex10-11.jpg]

 

1 Payment: Approved By, NCI Branch C Invoices Paid By: NIH Commercial Accounts
Br 2115 East Jefferson St, MSC 8500 Room 4B-432 Bethesda, MD 20892-8500 FOB:
Destination Period of Performance: 09/16/2014 to 03/15/2017 Change Item 1 to
read as follows(amount shown is the obligated amount): Special Handling: None
HHSN261201400048C; Topic 309 Development of Low Cost Small Sample Multi-Analytes
Tech for Cancer Diagnosis, Prognosis & Early Detection Title: Deployment of
Prototype System for Detection of Multi. Anal. in Small Tissue Sample Period of
Performance 9/15/2014 - 3/15/2017 Obligated Amount: $0.00 Delivery To:
9609/1W550 Product/Service Code: ANll Product/Service Description: R&D- MEDICAL:
BIOMEDICAL (BASIC RESEARCH) Project Data: 125132.l.HNC1J NCI OD SBIR(DC SMALL
BUSINESS INNOVATION RESEARCH (SB.2555 RESEARCH AND DEVELOPMENT.09/02/2014
Accounting Info: 08024920141DA0.2014.03.Cl00.HNC1000000C.E.00014.40
6.SBIR.2555.610001.9999.9999.9999 Funded: $0.00 0.00 NSN 7540-01-152-6067
OPTIONAL FORM 336 (4- 66) Sponsored by GSA FAR C46 CFRl 53110

 

 

 

 

[tpg5img1_ex10-11.jpg]

 

1. The purpose of this Modification, 0004, is to update Articles 8.3 "Advance
Understandings", F.1 "Period of Performance" and F.2 "Deliveries". 2. ARTICLE
8.3.b "Advance Understandings is update to reflect the extension of the
subcontractor periods of performance FROM: b. Subcontract A cost-reimbursement
type subcontract with Memorial Sloan Kettering Cancer Center (MSKCC) for the
installation and work with the prototype system and optimization of the process
from the standpoint of end-users for an amount not to exceed $* for the period
9/16/14-9/15/16. A copy of the signed, executed subcontract shall be provided to
the Contracting Officer prior to performing work under this contract. A
cost-reimbursement type subcontract with the Ragon Institute for their
participation in the evaluation of the prototype for an amount not to exceed $*
for the period 9/16/14-9/15/16. A copy of the signed, executed subcontract shall
be provided to the Contracting Officer prior to performing work under this
contract. A cost-reimbursement type subcontract with Memorial Sloan Kettering
Cancer Center (MSKCC) for the installation and work with the prototype system
and optimization of the process from the standpoint of end-users for an amount
not to exceed $* for the period 9/16/14-03/15/2017. A copy of the signed,
executed subcontract shall be provided to the Contracting Officer prior to
performing work under this contract. A cost-reimbursement type subcontract with
the Ragon Institute for their participation in the evaluation of the prototype
for an amount not to exceed $* for the period 9/16/14- 03/15/2017. A copy of the
signed, executed subcontract shall be provided to the Contracting Officer prior
to performing work under this contract. 3. ARTICLE F.1"Deliveries"- is updated
to reflect a no cost Period of Performance extension. The period of performance
is updated from 9/16/2014-9/15/2016 to 9/16/2014-3/15/2017. 4. Article F.2.b
"Deliveries is updated as shown below: FROM: b. The above items shall be
addressed and emailed to ncibranchcinvoices@mail.nih. gov . The following
addresses are provided for general correspondence and other deliveries:
Addressee Deliverable Item No. Quantity Mandie S. White , Contracting Officer
National Cancer Institute 1-17 One (1) electronic copy *

 

 

 

2 

 

  

[tpg6img1_ex10-11.jpg]

 

Office of Acquisitions, Room 4036 Riverside Five, Suite 400 8490 Progress Drive
Frederick, MD 21701 *, COR National Cancer Institute NCI SBIR & STTR Programs ,
Room 9609 Medical Center Drive, MSC 9705 Bethesda, MD 20892-9705 1-9 One (1)
electronic copy ncibranchcinvoices@mail.nih.gov

OPERA, OEH, NIH 6705 Rockledge Drive Suite 310, MSC 7980 Bethesda , Maryland
20892-7980 12 One (1) hard copy to OPERA; One (1) electronic copy
ncibranchcinvoices@mail.nih.gov

b. The above items shall be addressed and emailed to ncibranchcinvoices@mail.nih
.gov. The following addresses are provided for general correspondence and other
deliveries: Addressee Deliverable Item No. Quantity *, Contract Specialist
National Cancer Institute Office of Acquisitions, Room 4036 Riverside Five,
Suite 400 8490 Progress Drive Frederick, MD 21701 1-17 One (1) electronic copy *
*, COR National Cancer Institute NCI SBIR & STTR Programs, Room 9609 Medical
Center Drive, MSC 9705 Bethesda, MD 20892-9705 1-9 One (1) electronic copy
ncibranchcinvoices@mail.nih.gov

OPERA, OEH, NIH 6705 Rockledge Drive Suite 310, MSC 7980 Bethesda , Maryland
20892-7980 12 One (1) hard copy to OPERA; One (1) electronic copy
ncibranchcinvoices@mail.nih.gov

5. All other terms and conditions remain unchanged and are in full force and
effect.

 

 

3 

 

 

